TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00224-CV



                                  Donald Rhodes, Appellant

                                                v.

                                Laura Pena Tamayo, Appellee


       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 20-2205-F425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                           MEMORANDUM OPINION

               Donald Rhodes, acting pro se, filed a notice of appeal on April 21, 2022, stating

that he is appealing the “findings, conclusions, or recommendations” made by the trial court at a

March 23, 2022 hearing. 1 However, the clerk’s record filed more than a month after that hearing

does not contain any final or appealable judgment or order signed by the district court after

March 23, 2022.

               On May 20, 2022, the Clerk of this Court requested a response from Rhodes as to

the basis for our jurisdiction over this appeal and stated that failure to file the response by

May 31, 2022, could result in dismissal of this appeal. See Tex. R. App. P. 42.3. No response

has been filed. Accordingly, we dismiss the appeal for want of jurisdiction. See id.



                                             __________________________________________
                                             Gisela D. Triana, Justice

       1  Rhodes’s notice of appeal states that it is filed “pursuant to provisions of § 201.015,
Texas Family Code.” That statute applies to a party’s request for a de novo hearing in the trial
court, not an appeal to a court of appeals, and concerns matters referred to an associate judge.
See generally Tex. Fam. Code § 201.015.
Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 10, 2022




                                             2